GRABER, Circuit Judge,
dissenting:
I respectfully dissent.
Everything in this case, including the assertion that Petitioner Xiaomin Jin suffered a forced abortion in 1992, depends entirely on Petitioner’s own uncorroborated testimony and therefore on her credibility. The mere fact that the IJ relied on other inconsistencies to find her not credible as a witness does not undermine the adverse credibility finding. Nor does the fact that, in 2002, four years after arriving in the United States for the second time, Petitioner had a painful IUD removed provide any evidence that the IUD had been forcibly inserted in 1992 (or even that she had it at all in 1992).
In my view, the IJ’s and BIA’s adverse credibility finding is supported by substantial evidence. Although Petitioner gave an explanation for why she waited four years to seek removal of an IUD that she claims had been unbearably painful for a decade, the IJ was not compelled to accept her explanation, and neither are we. For example, in 1996, Petitioner had spent a full year in the United States and had visited doctors here, all without mentioning the IUD.
Because of our restricted standard of review, see Singh v. Gonzales, 439 F.3d 1100, 1105 (9th Cir.2006) (“We review adverse credibility determinations for substantial evidence and reverse only if the evidence compels a contrary conclusion.”), I must dissent.